SEPARATE OPINION.
LAMM, J.
I agree to the conclusion reached by my Brother Woodson in affirming the judgment, but I dissent from his conclusion in regard to the testimony of Doctor Fulton. The advice Fulton gave to the house surgeon, Doctor Thrush, about amputating the leg should have been excluded; but what he saw at' the time he inspected, plaintiff’s knee and any conclusion he drew from that inspection was competent testimony — the relation of physician and patient not existing between him and Miss Smart, either by tacit or express agreement. From a standpoint of professional ethics there could be no indelicacy in Doctor Fulton’s examining a diseased knee under the circum- ’ stances in the record; and if there was a violation of mere punctilio, it in nowise affected the competency or cogency of the offered proof.
I am, furthermore, of the opinion, that when Miss Smart tendered to the jury the issue as to the condition of her knee both before and after the injury (which she did) and when she withdrew the veil of professional secrecy by introducing as a witness one out of a number of physicians who had examined her knee, and by his testimony made public the result of his investigation as to its condition, she waived her privilege of privacy and confidence as to any of her other physicians in relation to the same subject-matter. A litigant should not be allowed to pick and choose in *208binding and loosing — he may bind or lie may loose. If he binds, well and good; hut if he looses as to one of his physicians, the seal of secrecy is gone — the spell of its charm is broken as to all. May one cry secrecy f secrecy! professional confidence! when there is no secrecy and no professional confidence? As well cry, Peace, peace, when there is no peace. (Jeremiah 6:14 q. v.) To hold so leaves a travesty on justice at the whimsical beck and call of a litigant. He may choose a serviceable and 'mellow one out of a number of physicians. to fasten liability upon the defendant, and then, presto! change! exclude the testimony of those -not so mellow and serviceable, to whom he has voluntarily given the same information and the same means of getting at a conclusion on the matter already uncovered by professional testimony to the jury. There is no reason in such condition of things, and where reason ends the law ends. The right to secrecy in confidential and professional matters may be likened unto salt. But what if the salt has lost its savour, wherewith may aught be salted? To my mind the time has come for us to take a step in advance and to construe the statute to mean that when a litigant breaks the seal of professional confidence and secrecy and waives it as to A., then by the same token it is broken and waived as to B., O. and D. who bore the same relation to him as did'A.
Graves, J., concurs in these views.